Citation Nr: 0421262	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-32 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder partial rotator cuff tear with impingement 
and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.

4.  Entitlement to an initial compensable rating for right 
ankle degenerative joint disease.

5.  Entitlement to an initial compensable rating for left 
ankle degenerative joint disease.

6.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972, and from October 1978 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

At the VA examination in December 2002, the veteran stated 
that due to his service-connected right shoulder and 
bilateral knee disabilities, he was suffering from 
depression.  The RO should address this claim accordingly.  
The RO should also make a determination as to whether a total 
disability rating due to individual unemployability (TDIU) is 
warranted.

The issues of entitlement to an initial compensable rating 
for a left ankle disorder, and entitlement to an initial 
rating in excess of 20 percent for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The right shoulder disability is manifested by subjective 
complaints of pain, and objective findings of limited range 
of motion at shoulder level with pain.

3.  The left knee disability is manifested by subjective 
complaints of pain, stiffness, weakness, fatigue, instability 
and flare-ups with objective findings of tender palpation on 
the patella and limited range of motion.  

4.  The right knee disability is manifested by subjective 
complaints of pain, stiffness, weakness, fatigue, instability 
and flare-ups with objective findings of tenderness on 
palpation of the patella and limited range of motion.  

5.  The right ankle disability is manifested by subjective 
complaints of pain, swelling, stiffness, weakness, fatigue, 
lack of endurance, locking and instability of the ankle, with 
objective findings of normal range of motion, negative X-ray 
findings, and no clinical findings of swelling, atrophy, 
deformity or cutaneous changes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for a right shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203 (2003).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2003).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2003).

4.  The criteria for the assignment of an initial compensable 
rating for a right ankle disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5270, 5271 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received in March 1997, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
March 1997, the RO granted service connection as to all 
issues being decided on appeal, and assigned disability 
ratings.  The veteran filed a substantive appeal as to the 
ratings assigned.  Only after that rating action was 
promulgated did the AOJ, in a VCAA letter issued in November 
2002, notify the veteran of what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in November 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, treatment records from the VA Medical Center (VAMC) 
in Loma Linda, California, and private treatment records from 
Metroplex Hospital.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).  

Additionally, the evidence of record contains VA examinations 
performed in August 1996, May 1998 and December 2002.  As to 
the issues being decided on appeal, the examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Factual Background

Right shoulder

Effective March 1997, a 20 percent rating was assigned for a 
right shoulder disorder.  Due to right shoulder surgery 
performed in March 2000, the veteran was assigned a temporary 
total evaluation based on surgical or other treatment 
necessitating convalescence effective March 2000 through 
August 1, 2000.  Thereafter, a 20 percent rating was 
reinstated.

Service medical records reflect that during service the 
veteran underwent an MRI in November 1994 and a partial 
rotator cuff tear in his right shoulder with degenerative 
joint disease and a grade I impingement was diagnosed.

In August 1996, the veteran was afforded a VA examination.  
The veteran complained of constant pain at a low level 
aggravated by elevating the arm, sleeping on it, leaning on 
the shoulder, as well as lifting something heavy, and 
performing push-ups.  Based on a review of the MRI of the 
right shoulder performed in November 1994, the examiner 
diagnosed impingement and acromioclavicular (AC) 
osteoarthritis of the right shoulder.

At a VA examination in May 1998, the examiner noted that the 
veteran was right-handed.  The veteran reported that he 
injured his right shoulder during service in November or 
December 1993.  He reported pain in his shoulder since that 
time.  At the time of the examination, he complained of pain, 
stiffness, weakness, fatigue, lack of endurance, locking, 
giving way and warmth to the shoulder.  He treated with 800 
milligrams of Motrin, topical analgesics, and ice and heat 
packs.  He admitted to flare-ups when lifting anything 
greater than five pounds, shaking hands with someone 
aggressively, or writing longer than five minutes.  He stated 
that the flare-ups consisted of severe pain for ten minutes 
and a 75 percent loss of functionability.  He denied the use 
of a brace, crutch or cane.  He stated that his shoulder 
adversely affected him in that he could not do a lot of hand 
shaking, writing, and had difficulty cleaning the house. 

On physical examination, both shoulders were compared 
anteriorly and posteriorly, and there was evidence of slight 
swelling at the right AC joint.  There was no evidence of 
swelling, muscle atrophy or fasciculation noted of the 
trapezius, deltoid, scapula or pectoral muscles.  There was 
no evidence of atrophy of the supraspinatus or infraspinatus 
muscle.  Palpation of the right shoulder revealed scant 
tenderness in the area of the AC joint, otherwise the 
remaining part of the right shoulder revealed no tenderness 
in the area of the rotator cuff, glenohumeral joint or the 
bicipital groove.  Forward flexion of the extended right arm 
with the forearm extended was accomplished from zero to 150 
degrees.  He had difficulty once the extended arm reached 90 
degrees going to 150 degrees, complaining of pain.  Abduction 
of the right extended arm in a sideways arch in the coronal 
plane of the body was accomplished from zero to 150 degrees.  
He had difficulty once he reached 90 degrees until he reached 
150 degrees.  Positioning of the right hand and arm placed 
behind the back, the veteran had difficulty placing his thumb 
above his right waistline.  Abduction of the glenohumeral 
joint with the scapula and shoulder girdle stabilized was 
accomplished from zero to 90 degrees with the right elbow 
bent at right angles and the forearm held horizontally.  The 
right forearm was moved upwardly and external rotation was 
zero to 80 degrees downwardly, and internal rotation was zero 
to 90 degrees.  On muscle testing, the flexor of the right 
shoulder was slightly decreased in strength to that of the 
left as were the horizontal abductors of the right shoulder 
slightly decreased from that of the left.  The examiner 
diagnosed status post partial right rotator cuff tear, and 
degenerative joint disease of the right shoulder.

Treatment records reflect that the veteran underwent a right 
subacromial decompression with a rotator cuff repair in March 
2000.  

A treatment record dated in October 2001 indicated that the 
veteran had treated for a right acromioclavicular arthritis 
and rotator cuff tear.  At the October 2001 appointment, the 
examiner stated an impression of status post right distal 
clavicle excision with a subsacromial decompression and 
rotator cuff tear.  The examiner stated that since surgery 
the veteran had "done very well."
 
In December 2002, the veteran was afforded another VA 
examination.  He complained of pain, weakness, fatigue, lack 
of endurance and instability in both shoulders.  He admitted 
to flare-ups when lifting twenty-five pounds or greater, and 
experiencing severe pain lasting eight to ten hours losing 70 
percent of the function in his shoulders.  He denied the use 
of a brace, crutch or cane, or the use of an orthotic or 
prosthetic device.  He stated that he could not do any push-
ups, exercise or heavy lifting.  He claimed his disorder 
adversely affected him in some of the jobs he had applied 
for.  Visualization of the right shoulder revealed a four 
inch surgical scar, one quarter inch in width, not raised.  
There was no evidence of muscle atrophy, muscle rigidity, 
muscle spasm, or muscle wasting.  Forward flexion was 
comfortable from zero to 170 degrees, extension was zero to 
40 degrees, internal rotation was zero to 80 degrees, 
external rotation was zero to 75 degrees, abduction was zero 
to 170 degrees, adduction was zero to 40 degrees.  The 
examiner stated that there was no additional limitation as 
related to pain, fatigue, weakness, incoordination, or lack 
of endurance.  Bilateral x-rays of the shoulder revealed 
healed amputation lateral end of right and left clavicles 
with wide AC joints and normal shoulder joint spaces of right 
and left shoulder.  There was no tendon calcification.  The 
examiner diagnosed status post partial rotator cuff tear with 
surgical repair.


Bilateral knees

Service medical records reflect a diagnosis of degenerative 
joint disease of both knees in April 1991.

At the August 1996 VA examination, the veteran complained of 
a chronic low level of pain exacerbated by running and 
carrying heavy loads.  Climbing stairs increased the pain.  
Chondromalacia of the knees was diagnosed.

At the May 1998 VA examination, the veteran denied an injury 
to either knee.  He complained of pain, stiffness, swelling, 
weakness, fatigue, lack of endurance, locking and giving way 
of his knees.  He treated with 800 milligrams of Motrin, 
topical analgesics, ice and heat compresses.  He admitted to 
acute flare-ups when walking a half mile, running less than a 
half mile, or using a clutch on the car which would cause him 
to have severe pain lasting eight hours and 75 percent loss 
of functionability.  He denied the use of a brace, crutch or 
cane.  He stated that due to his knee pain, he was unable to 
exercise. 

On physical examination, visualization of the left and right 
knee revealed no abnormality of the skin.  There was no 
observed evidence of angulation deformity or instability with 
or without weightbearing.  There was no evidence of 
bowleggedness, knock knees or backward bowing.  Palpation of 
the medial and lateral joint space of the right and left knee 
revealed no tenderness to palpation.  The popliteal spaces 
were free of Baker's cyst.  Flexion bilaterally was zero to 
120 degrees without pain, extension was 120 to zero without 
pain.  He was able to walk on his toes and walk on heels 
without pain or discomfort, and was able to squat and raise 
without pain or discomfort.  The examiner diagnosed bilateral 
knee pain, no disease found.

At the December 2002 VA examination, the veteran complained 
of pain, stiffness, weakness, fatigue, lack of endurance, and 
instability to the knees.  He treated with nonsteroidal anti-
inflammatory drugs (NSAID), topical analgeics, and knee 
braces.  He admitted to flare-ups when standing more than 
fifteen minutes, experiencing severe pain lasting eight to 
ten hours losing 80 percent of the function in both knees.  
He denied the use of a crutch or cane, but admitted to using 
bilateral braces.  He stated that he could no longer 
exercise, his weight had increased, and he was ejected from 
working many jobs including the United States Postal Service.

Visualization of the left and right knee revealed them to be 
equal in size and consistency.  There was no evidence of 
muscle atrophy, muscle rigidity, muscle spasm, or muscle 
wasting.  Palpation to the left and right knee revealed 
tenderness on the patella, bilaterally.  Popliteal spaces 
were free of Baker's cysts.  Flexion was accomplished from 
zero to 105 degrees in the right knee, and zero to 110 
degrees in the left knee.  The veteran was able to stand on 
his toes and walk ten feet, stand on his heels and walk ten 
feet.  He was able to squat and raise.  There was no evidence 
of any additional limitation noted as related to pain, 
fatigue, weakness, incoordination, or lack of endurance.  An 
X-ray examination of both knees was negative.  The examiner 
diagnosed bilateral patellar tendonitis of the knees.

Right ankle

Service medical records reflect that in November 1990 the 
veteran sprained his right ankle.  In April 1991, 
degenerative joint disease of the ankles was diagnosed.

At the May 1998 VA examination, the veteran reported that he 
injured both ankles frequently during service, between 1987 
through 1990.  He reported to the examiner complaints of 
pain, swelling, stiffness, weakness, fatigue, lack of 
endurance, locking and instability of the ankles.  He treated 
with 800 milligrams of Motrin, topical analgesics, ice and 
heat compresses.  He reported adverse effects from any 
prolonged standing greater than five minutes, or heavy 
lifting.  He experienced severe pain lasting twenty minutes 
and 50 percent loss of functioning.  He admitted to wearing 
braces for the ankles, as well as shoes inserts.  He reported 
difficulty driving a car that required him to use a clutch or 
stick shift to change gears.  

Visual inspection of the ankles were observed with the 
veteran in the standing, walking and in the non-weightbearing 
positions, and both ankles were compared anteriorly, 
posteriorly and from the sides.  There was no evidence of 
swelling or atrophy, deformity or cutaneous changes.  There 
was no evidence of subcutaneous changes.  Palpation of the 
ankles revealed no tenderness.  He was able to stand on his 
toes and heels, and walk ten feet without pain or discomfort.  
He was able to squat and raise without pain or discomfort.  
Plantar flexion was accomplished from zero to 40 degrees.  
Dorsiflexion was zero to 20 degrees without pain or 
discomfort.  Supination was zero to 20 degrees, pronation was 
zero to 10 degrees without pain or discomfort bilaterally.  
An X-ray examination was performed.  The examiner diagnosed 
bilateral ankle pain, no disease found.

At the December 2002 VA examination, the veteran complained 
of pain, stiffness, weakness, lack of endurance and locking 
in the right ankle.  He treated with NSAIDs and topical 
analgesics.  He admitted to flare-ups when standing for 
twenty minutes, experiencing severe pain lasting two hours 
losing 80 percent of function.  He denied the use of a brace, 
crutch or cane.  He stated that he could no longer do 
prolonged walking or standing.  

Visualization of the right ankle revealed it to be in size 
and consistency of that of the left.  There was no evidence 
of muscle atrophy, muscle rigidity, muscle spasm, or muscle 
wasting.  Palpation of the right ankle revealed mild 
tenderness in the lateral malleolus.  He was able to walk on 
his toes and heels ten feet, and was able to squat and raise.  
Dorsiflexion was accomplished from zero to 15 degrees, 
plantar flexion was zero to 40 degrees bilaterally, inversion 
was zero to 15 degrees, eversion was zero to 10 degrees.  No 
additional limitation as related to pain, fatigue, weakness, 
incoordination, or lack of endurance was noted.  An X-ray 
examination of the right ankle was unremarkable.  Tendonitis 
of the right ankle was diagnosed.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Specific schedular criteria for the shoulder

As the veteran is right-handed, his right shoulder is 
evaluated under the "major" joint criteria.  Diagnostic 
Code 5203, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  This disability may also be rated on the 
basis of impairment of the function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  Normal range 
of motion of the shoulder is as follows:  forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2003).

Specific schedular criteria for the knee

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated according to limitation of motion for 
the joint or joints involved, in this instance under 
Diagnostic Codes 5260 and 5261.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261 
(2003).  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; moderate knee or ankle disability warrants a 20 
percent evaluation; and, slight knee or ankle disability 
warrants a 10 percent evaluation.

Specific schedular criteria for the ankle

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating. A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees. A 
40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.

III.  Analysis

Right shoulder disorder

The record reflects that the RO has rated the veteran's right 
shoulder disorder under Diagnostic Code 5201.  In this case, 
the Board has considered whether another rating code is more 
appropriate than the one used by the RO, but concludes that 
given his medical history and current symptomatology, the 
currently assigned diagnostic code is appropriate.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The Board finds that the symptomatology referable to the 
veteran's right shoulder disability does not more nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5201, or any other diagnostic code.  

The veteran was afforded two VA examinations, in May 1998 and 
December 2002 in which range of motion studies were 
performed.  There was no evidence of limitation of motion to 
warrant an assignment of 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

There are no other rating codes that would provide a higher 
evaluation than the current 20 percent for shoulder 
impairment.  Under Diagnostic Code 5003, the maximum rating 
allowable is 20 percent.  There is no evidence of impairment 
of the humerus (5202), and no findings of ankylosis of the 
scapulohumeral articulation (5200).

The Board has also considered assigning a separate rating for 
the four inch surgical scar on the right shoulder, under the 
old skin criteria and new skin criteria , effective August 
30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).  There is no evidence, 
however, that the veteran's scar is tender or painful, causes 
limited motion, or has repeated ulceration.  Consequently, a 
separate disability rating is not warranted.

Lastly, the Board has considered the DeLuca provisions and 
finds that functional impairment associated with the 
veteran's right shoulder does not warrant any additional 
compensation.  The Board finds that the present 20 percent 
rating takes into consideration the veteran's complaints of 
shoulder pain, thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) due to 
the veteran's contentions that his disorder has affected his 
job application process.  In that regard, VA's General 
Counsel has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Likewise, it is 
noted that there is no evidence of record showing that the 
veteran has been frequently hospitalized due to his right 
shoulder disorder.  Consequently, the Board finds that the 
veteran's right shoulder disorder is appropriately 
compensated by the currently assigned schedular rating.

Overall, impairment of the right shoulder more nearly 
approximates the rating criteria for a 20 percent evaluation 
pursuant to Diagnostic Code 5201.  Thus, the veteran's claim 
for an evaluation in excess of 20 percent for a right 
shoulder disorder is denied.  

Bilateral knees

The RO assigned separate 10 percent disability ratings for 
the right and left knee under the provisions of 38 C.F.R. 
§ 4.71a, however, it is unclear under what particular 
diagnostic code the disabilities were evaluated.  

In rating the service-connected right and left knee 
disabilities under 38 C.F.R. § 4.71a, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, and 5262.

The veteran's primary complaints as they relate to both knees 
consist of pain, stiffness, weakness, fatigue and 
instability.  Physical examination of the knees revealed 
tender palpation on the patella.  There were no objective 
findings of limitation of motion due to pain, fatigue, 
weakness, incoordination or lack of endurance.  X-rays were 
negative.  Bilateral patellar tendonitis was diagnosed.

Although degenerative joint disease of the knees was 
diagnosed during service, since that time a diagnosis of 
arthritis has not been rendered.  In consideration of the 
prior diagnoses, however, under Diagnostic Code 5003, the 
rating for arthritis of a joint is based on limitation of 
motion.  

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  Upon review of the VA examinations, limited 
range of motion was found, however, noncompensable under the 
provisions of both Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported that 
he has pain in his knees and flare-ups consisting of a loss 
of 80 percent of the function of both knees.  Although the 
objective medical findings do not support a compensable 
rating under Diagnostic Codes 5260 or 5261, when considering 
the factors including functional impairment as addressed 
under 38 C.F.R. § 4.40, 4.45, 4.59, a 10 percent rating is 
warranted for each knee.  Id.

The Board has determined that there is no other diagnostic 
code which could provide a higher rating for the veteran's 
knee disabilities.  See Schafrath, 1 Vet. App. at 592-593.

In this case, a compensable rating is not warranted under 
Diagnostic Code 5257 because although the veteran complained 
of instability, on physical examination the objective medical 
evidence does not show instability or subluxation.  

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of either knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the 
knees.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor are there 
frequent episodes of "locking," pain and effusion into the 
joint.  

There is no clinical evidence to support a compensable 
finding of an impairment of the tibia and fibula, 
consequently, there is no basis for evaluating the veteran 
under Diagnostic Code 5262.  Genu recurvatum, as rated 
pursuant to Diagnostic Code 5263, is inapplicable as it has 
not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected right knee 
disability and left knee disability.  Accordingly, the 
benefit sought on appeal is denied.

Right ankle

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for a right ankle disorder.  

The veteran's complaints consist of pain, swelling, 
stiffness, weakness, fatigue, lack of endurance, locking and 
instability of the ankle.  At both VA examinations, range of 
motion of the right ankle was normal.  There was no evidence 
of swelling, atrophy, deformity or cutaneous changes.  No 
abnormalities were noted when standing, walking, and in the 
non-weightbearing positions.  At the May 1998 VA examination, 
no disability of the ankle was found, however, at the 
December 2002 VA examination, palpation of the ankle revealed 
mild tenderness in the lateral malleolus.  An X-ray 
examination was negative, and tendonitis of the right ankle 
was diagnosed.  

In reviewing the specific schedular criteria for the ankle, 
there is no diagnostic code that provides for a compensable 
evaluation for the veteran's disorder.  Range of motion is 
normal (5271), and ankylosis in plantar flexion (5270) has 
not been diagnosed.  

Although degenerative joint disease of the ankles was 
diagnosed during service, post-service examinations have been 
negative for findings of arthritis, consequently, a 
compensable rating under Diagnostic Code 5003 is not 
warranted. 

The Board has specifically considered the guidance of DeLuca, 
however, the analysis in DeLuca does not assist the veteran, 
as the pain described by the veteran is not supported by 
objective medical evidence.  There is no clinical evidence to 
support a finding that the veteran's disorder is manifested 
by limitation of motion, loss of function, or weakness. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable is not warranted for a 
right ankle disorder.  Accordingly, the benefit sought on 
appeal is denied.

ORDER

Entitlement to an initial rating in excess of 20 percent for 
right shoulder partial rotator cuff tear with impingement and 
degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease is denied.

Entitlement to an initial compensable rating for right ankle 
degenerative joint disease is denied.


REMAND

At the December 2002 VA examination, the examiner did not 
address the veteran's service-connected left ankle disorder, 
consequently, the veteran should be scheduled for a VA 
medical examination to address the current severity of this 
disorder.

The Board notes that the RO has rated the veteran's low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 - 
5292.  Amendments to the criteria for rating the spine became 
effective on September 26, 2003, during the pendency of the 
veteran's appeal and after the veteran's December 2002 VA 
examination.  See 62 Fed. Reg. 51443 (2003).  The RO should 
notify the veteran of the new regulations, and afford him 
another VA examination to address the new criteria.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should schedule the veteran 
for a VA medical examination of his left 
ankle to address the current severity of 
his left ankle disorder.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  All indicated studies 
should be performed and all clinical 
findings, including range of motion of 
the ankle reported in detail.  The 
examiner should opine on the severity of 
the left ankle disorder, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the ankle.  The examiner 
should be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional loss of 
range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of his low back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's low back 
disorder, the examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
an initial compensable rating for a 
left ankle disorder, and entitlement to 
a rating in excess of 20 percent for a 
low back disorder.  If the 
determinations of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



